Citation Nr: 1632914	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for degenerative arthritis of the lumbar spine with radiculopathy (back disability). 

REPRESENTATION

Appellant represented by:	Richard E. Thompson, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971 and from March 1985 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In July 2013, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of an increased rating for the back disability and entitlement to a total disability rating based on individual unemployability (TDIU) came before the Board in December 2013.  The Board remanded both issues for RO consideration of evidence received after the November 2012 Statement of the Case.  The RO considered the evidence, granted the Veteran's claim to a TDIU in a January 2014 rating decision, and continued its denial of the Veteran's increased rating claim in a July 2014 Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the December 2013 remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2014 rating decision granting entitlement to TDIU, effective October 4, 2010, constitutes a full grant of benefits and the issue is no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The Veteran's back disability is manifested by pain, limited motion, flexion to 40 degrees, and moderate radiculopathy. 

2. The Veteran has not been diagnosed with unfavorable ankylosis of the entire spine. 


CONCLUSION OF LAW

1. The criteria for a 100 percent rating for the back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 
  
Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability is rated at 60 percent, the maximum, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990) for intervertebral disc syndrome with radiculopathy.  Effective September 26, 2003, the portion of 38 C.F.R. § 4.71a that addressed disabilities of the spine, including intervertebral disc syndrome, was revised.  See 67 Fed. Reg. 56509 (Aug. 27, 2003).  

The current criteria that governs the Veteran's claim is 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  This disability is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (VDS), depending on which formula results in the higher evaluation.  
To warrant a rating in excess of 60 percent for a thoracolumbar spine disability under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire spine (100 percent).  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Note (1) to the General Rating Formula directs the Board to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The maximum rating under the IVDS criteria is 60 percent; thus, the Veteran cannot obtain a higher rating under Diagnostic Code 5243.  Accordingly, the Board will evaluate the Veteran's claim under the General Rating Formula. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect 
of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Increased Evaluation Analysis

The Veteran contends that his back disability warrants a rating in excess of 60 percent.  Before the Board in July 2013, the Veteran testified that his back worsened since December 2009, such that he needed a back brace and pain patches.  He stated that he often stays in bed due to the pain, and that he cannot participate in daily activities such as performing household chores or driving a car. 

The Veteran's VA medical records have been associated with the record.  They showed consistent treatment for complaints of low back pain.  There was no diagnosis of ankylosis. 

The Veteran was afforded a VA spine examination in July 2011.  The Veteran complained of problems ambulating, bending and lifting.  A physical examination showed forward flexion to 60 degrees during initial range of motion testing, and no additional limitation of motion after repetitive use testing.  The examiner noted diffuse tenderness on the right lumbar paraspinal muscles but no other abnormalities, and diagnosed the Veteran with lumbar spine minimal degenerative disc disease without evidence of lumbar stenosis or radiculopathy.

The Veteran underwent a private medical evaluation in April 2012.  Physical examination revealed 0 to 100 degrees of flexion and a decreased light touch sensation in all dermatomes of the right lower extremity.  The examiner diagnosed the Veteran with chronic lower back pain with sciatica/radiculopathy symptoms in the right lower extremity.  Ankylosis was not noted. 

In November 2012, the Veteran was afforded a second VA spine examination.  He had forward flexion to 40 degrees, with objective evidence of pain, and no additional limitation of motion after repetitive use testing.  The examiner found that the Veteran's back disability caused functional loss, the contributing factors of which included less movement than normal, pain on movement, and disturbance of locomotion.  It was noted that the Veteran regularly used a brace and a cane for ambulation.  He also reported that the Veteran had moderate, constant radicular pain, moderate paresthesias, and moderate numbness, all in the right lower extremity.  Ankylosis was not diagnosed. 

In light of the medical and lay evidence, the Board finds that the Veteran has not been diagnosed with unfavorable ankylosis of the entire spine and is not entitled to a higher rating under the schedular criteria for his back disability.  

Moreover, the Board finds that the evidence does not show that the Veteran's back symptoms and functional limitations, including consideration of the DeLuca criteria, warrant a higher rating.  Although the evidence indicated trouble ambulating, bending, and lifting, these functional limitations are adequately rated by the Veteran's 60 percent evaluation.  Additionally, the evidence showed the Veteran had flexion to 40 degrees, at worst, and was able to ambulate with a cane and brace.  In short, the evidence does not show that the Veteran's functional limitations warrant a 100 percent rating.  Accordingly, the Board denies entitlement to a rating in excess of 60 percent for the Veteran's service-connected back disability for any portion of the appeal period.

The Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation and considered the Veteran's subjective reports of symptoms.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion and ankylosis, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id. 

As mandated by  38 C.F.R. § 4.71a, Note (1), the Board considered whether the Veteran is entitled to a separate rating for an associated objective neurologic abnormality.  The Veteran's 60 percent rating under the former criteria accounts for his moderate radiculopathy and a separate award for radiculopathy would constitute pyramiding.  See Esteban, 6 Vet. App. at 261-62.  The 60 percent rating is more favorable than a rating the Veteran would receive under Diagnostic Codes 5242 or 5243, with a separate rating for radiculopathy.  Thus, the Board will not disturb the Veteran's current disability evaluation. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected back disability during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's disability is manifested by symptoms of pain, numbness, and limited motion.  These factors are explicitly considered by the schedular rating criteria for the musculoskeletal system, which includes the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's symptoms, including radiculopathy, have been addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a TDIU, effective October 4, 2010; thus, this issue is not before the Board. 

Because the evidence indicates that the Veteran's TDIU rating is based solely on the Veteran's service-connected back disability, the Board considered whether the issue of SMC for housebound status pursuant to 38 U.S.C.A. § 1114(s) has been raised.  The Veteran does not have another disability that is rated at 60 percent; thus, a claim for SMC based on housebound status has not been raised.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA records, private treatment records, and private medical evaluations.  The Veteran was also afforded VA examinations in July 2011 and November 2012 to assist in determining the severity of the Veteran's back disability.  The examinations were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Additionally the Veteran provided testimony at a Board hearing in July 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Acting Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the July 2014 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 60 percent for the back disability is denied. 




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


